Citation Nr: 0515672	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  97-02 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
residuals of injury to the lumbar spine, currently rated as 
20 percent disabling.  

2.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
August 1996, the RO denied service connection for a bilateral 
knee disorder.  In March 2003, the RO denied an evaluation in 
excess of 20 percent for the service-connected low back 
disability.  The veteran has timely appealed these 
determinations.  The veteran withdrew his appeal with regard 
to service connection for a bilateral foot condition in a 
written statement received at the RO in August 2003.  

The issue of entitlement to an increased disability 
evaluation for residuals of injury to the lumbar spine is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

In order to thoroughly address all aspects of the knee claim, 
the issue of entitlement to service connection for a 
bilateral knee disorder has been separated as reflected on 
the title page.  


FINDINGS OF FACT

1.  A right knee disorder did not have its onset during 
active service or result from disease or injury in service.

2.  A left knee disorder clearly and unmistakably existed 
prior to the veteran's entry into active service and did not 
undergo a permanent increase in severity during service.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for a 
right knee disorder.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  The veteran is not entitled to service connection for a 
left knee disorder.  38 U.S.C.A. §§ 1110, 1111, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

On November 9, 2000, the President signed into law the VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the appellant in December 2003.  The letter, 
required following the passage of the VCAA, was not mailed to 
the appellant prior to the initial RO adjudication of his 
claim, as that occurred prior to the passage of the VCAA.  
Any defect in this regard is harmless error.  See 38 U.S.C.A. 
§ 7261(b)(2) (West 2002).  The appellant did not provide any 
additional evidence in response to the letter.  Accordingly, 
there is simply no indication that disposition of his claim 
would have been different had he received pre-adjudicatory 
notice pursuant to 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. April 14, 2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including VA and 
private medical records as discussed below, has been obtained 
and associated with the claims file.  Service medical records 
have been obtained.  Private medical records from John Tenny, 
M.D., Dr. Jose Newman, Hermann Hospital, Los Alamos Medical 
Center, Southwest Medical Center, Henry Ford Health System, 
and Parker Meyer, M.D.; VA treatment records, and multiple 
lay statements have been associated with the record.  There 
is no indication of any relevant records that the RO has 
failed to obtain.  The veteran presented testimony at a 
hearing before RO personnel in August 2003.  

After a review of the record in this case, the Board finds no 
indication of any additional pertinent, outstanding private 
medical evidence specifically identified by the veteran, nor 
is there any indication that additional outstanding Federal 
department or agency records exist that should be requested 
in connection with the claim adjudicated in this decision.  
38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2004).  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Examination was conducted in September 2003, and a 
medical opinion was provided.  This examination was thorough 
and based upon a review of the entirety of the evidence.  The 
record contains sufficient medical evidence for VA to make a 
decision, and an additional examination is not required.  

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claim.  


II.  Service connection

A.  Legal criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  VA's General Counsel 
held that to rebut the presumption of sound condition under 
38 U.S.C. § 1111, VA must show by clear and unmistakable 
evidence (1) that the disease or injury existed prior to 
service and (2) that the disease or injury was not aggravated 
by service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOGCPREC 3-2003; see generally Cotant v. 
Principi, 17 Vet. App. 116, 124 (2003) (CAVC raised the 
question of the proper interpretation of sections 1111 and 
1153 and the validity of the pertinent part of 38 C.F.R. 
§ 3.304(b) under that interpretation).  

The United States Court of Appeals for the Federal Circuit 
(Court) has held that 38 U.S.C.A. §§ 1110, 1131 provide 
compensation for disability incurred during wartime and 
peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132. Wagner v. Principi, 
No. 02-7347, slip op. at 8 (Fed. Cir. June 1, 2004).  The 
Court held that, in the case of wartime service, "it may be 
overcome only 'where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.'" Wagner v. Principi, No. 02-7347, slip op. at 9 
(citing 38 U.S.C. § 1111 (emphasis added)); see VAOGCPREC 3- 
2003 (July 16, 2003). 

Effective May 4, 2005, VA amended its regulations at 
38 C.F.R. § 3.304(b) to reflect a change in the 
interpretation of the statute governing the presumption of 
sound condition.  The final rule conforms to Federal Circuit 
precedent Wagner v. Principi, No. 02-7347 (Fed. Cir. June 1, 
2004), and applies to claims, which were pending on or filed 
after May 4, 2005.  As the veteran's case was pending as of 
that date, the amendment applies.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b).

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where a veteran 
served ninety days or more during a period of war and certain 
chronic diseases, including arthritis, becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and 
the present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Facts

Service medical records show that upon entrance examination 
in September 1972, the veteran reported that a loose body was 
removed from the left knee prior to service, when he was 10 
years old.  He denied any swelling or pain.  The condition 
was not considered disabling.  An operative scar was noted on 
the left knee.  The veteran was treated for left knee pain 
once in January 1973, at which time he again reported surgery 
on the left knee prior to service.  X-rays of the left knee 
were negative, and there was no diagnosis concerning the left 
knee.  There is no additional record of complaints or 
findings regarding the knees.  The veteran's physical profile 
reflected no problems with the knees at entrance and 
separation.  Upon separation examination in September 1976, 
clinical evaluation of the lower extremities was normal.

The veteran filed a claim for service connection for a 
bilateral knee disorder in May 1996.  He maintains that he 
injured his knees in service and he has had problems since 
then.  He has submitted multiple lay statements dating from 
1996 attesting to his complaints related to his orthopedic 
problems.  Statements from T.S., W.S.T., L.M.,  and E. P. 
indicated that from association with the veteran, they knew 
that he injured his knees during service and continued to 
have problems after his separation from service.  

Post-service medical records include VA and private treatment 
records showing complaints of chronic knee pain dating from 
1996.  VA knee x-rays dated in August 1996 show very early 
degenerative joint disease of the right knee and osteophytes 
on both sides.  

An initial VA physical therapy evaluation dated in October 
1996 reflects complaints of knee pain reportedly to 1974.  
Therapy was recommended twice a week, but the veteran chose a 
home exercise routine due to his work commitments.  

A report of VA general medical examination dated in April 
1998 for cold injuries shows the examiner's opinion that 
there was degenerative joint disease, with a possibility of 
some injury earlier in life that the veteran did not recall.  
It was noted that the veteran had reported a history of knee 
injury prior to service.  X-rays were negative.  

VA treatment records dated from April 1998 to November 2002 
show complaints of knee pain.  X-rays of the knees in 
November 2002 showed minimal quadriceps calcification.  

In October 2002, John Tenny, M.D., examined the veteran's 
knees.  He noted the history of knee injury in 1973 and 
episodic pain over the decades which had gradually 
intensified.  The impression upon examination was probable 
meniscal tear, both knees, with anterior cruciate ligament 
deficiency on the left.  Dr. Tenny ordered an MRI of the left 
knee which showed anterior cruciate ligament with increased 
signal and moderate effusion.  It was noted on the MRI report 
by S. Thwin, M.D. that the findings at the anterior cruciate 
ligament of the left knee could be secondary to prior injury, 
fibrosis, etc.

In August 2003, Dr. Tenny stated on a prescription note that 
the veteran's "knee symptoms" were a result of injury in 
1973.  

In September 2003, the veteran was afforded a VA orthopedic 
examination in order to determine the likelihood of a 
relationship between any current knee disorder and service.  
The veteran reported he first hurt his knees while running 
and exercising.  He was treated in service with NSAIDS.  The 
VA doctor noted the report of knee pain in the service 
medical records of January 1973.  He noted that the veteran 
reported that he has had knee pain since that time.  The 
examiner also noted the examination by Dr. Tenny in October 
2002, and the testing performed at that time.  VA examination 
yielded a diagnosis of "essentially normal" examination of 
the knee-abnormal cruciate ligament on MRI.  The examiner 
stated that as there was only one entry regarding the knees 
in service, it was his opinion that it is not as likely as 
not that the knee problems were related to military service.  
The examiner opined that the veteran had the aches, pains and 
degeneration that occurred with normal aging and upright 
stance.  

The veteran reported that he did not agree with the opinion 
of the VA examiner and would like a second opinion regarding 
the knee.  He argued that the examiner did not give enough 
reason for finding a contrary opinion than that of Dr. Tenny.  
However, the Board notes that the VA examiner's opinion was 
thorough and addressed the pertinent issues as to the knee.  

C.  Right knee

After a careful review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for service connection for a right knee 
disorder.  

The Board finds that the veteran's history of in-service 
right knee injury and symptoms is not credible.  There were 
no complaints or objective findings of a right knee disorder 
in any of the service records.  In January 1973, the veteran 
complained only of left knee pain.  He specifically limited 
his complaints to his left knee.  There was no mention of any 
injury or symptoms concerning the right knee.  Examination of 
the lower extremities was normal on separation examination in 
September 1976.  Therefore, the veteran's contentions and the 
lay statements from other individuals of in-service right 
knee injury and disability are outweighed by the medical 
evidence, particularly the September 1976 separation 
examination report, which effectively ruled out the presence 
of this disability.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  The 
medical evidence is found more probative to the issue on 
appeal. 

The veteran has reported that he did not seek treatment after 
service because of interference with employment.  However, 
the lack of any documented treatment for the veteran's 
alleged right knee disorder for 20 years after his separation 
from active service, despite complaints of continuing 
symptomatology, also preponderates against a finding that he 
had a right knee disorder during service.  In rendering a 
determination on the merits of claim, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
For these reasons, the Board finds his current reported 
history regarding an in-service right knee injury to be 
incredible.  

Dr. Tenny's opinion relating the veteran's current right knee 
disorder to his active service is not persuasive in light of 
the evidence of record.  Relevant judicial precedent provides 
that the Board is not bound by such conclusions in certain 
situations.

The Board is not required to accept 
doctors' opinions that are based upon the 
appellant's recitation of medical 
history.  See e.g. Owens v. Brown, 7 Vet. 
App. 429 (1995) (Board not required to 
accept uncorroborated testimony of 
claimant as to dental treatment during 
service; Board not bound to accept 
physicians' opinions based on claimant's 
recitation of events).  See also Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting medical opinion as 
"immaterial" where there was no 
indication that the physician reviewed 
claimant's SMRs or any other relevant 
documents which would have enabled him to 
form an opinion on service connection on 
an independent basis); Swann v. Brown, 5 
Vet. App. 229 (1993) (holding that the 
BVA was not required to accept the 
medical opinions of two doctors who 
rendered diagnoses of post-traumatic 
stress disorder almost twenty years after 
claimant's separation from service and 
who relied on history as related by the 
appellant as the basis for those 
diagnoses); Heuer v. Brown, 7 Vet. App. 
379, 386-87 (1995) (to demonstrate 
entitlement to service connection for 
hearing loss, there must be medical 
evidence indicating a nexus to service, 
and where the condition was noted during 
service, continued symptomatology can aid 
in establishing service connection).

Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

Dr. Tenny did not see the veteran until many years after 
service.  More importantly, it appears that his conclusion 
that the right knee disorder is related to an injury in 1973 
was based solely on the veteran's report of his in-service 
injury, a report that is not credible in light of the other 
evidence of record, as discussed above.  

Additionally, in October 1996 a VA noted the veteran's 
complaints of knee pain since 1974.  However, bare 
transcription of lay history unenhanced by any additional 
medical comment by the examiner, is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  While 
the veteran maintains that his current right knee disorder 
began in service, he is not competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

For these reasons, the Board concludes that the evidence 
against the veteran's claim is more probative and of greater 
weight and, based on this evidence, finds as fact that the 
veteran's current right knee disorder did not have its onset 
during active service or within the first post-service year, 
and is not related to any in-service disease or injury.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a right knee disorder, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
In this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the origin of the 
veteran's right knee disorder.

D.  Left knee

Although a left knee disorder was not noted upon examination 
for entry onto active duty, the veteran's report of surgery, 
i.e., a loose body removed from the left knee prior to 
service, as well as the finding of an operative scar on that 
knee, constitutes clear and unmistakable evidence rebutting 
the presumption of soundness at the time of entry into 
service.  See 38 C.F.R. § 3.304(b); see also 38 C.F.R. 
§ 3.303(c).  

The Board must next determine whether service connection can 
be granted on the basis that the preexisting left knee 
disability was aggravated by service.  As noted, aggravation 
may not be conceded where the disability underwent no 
increase in severity during service.  38 C.F.R. § 3.306(b).  
The service medical records do not show any treatment for the 
left knee with the exception of the one complaint of left 
knee pain in January 1973.  X-rays of the left knee were 
negative, and no diagnosis was provided.  At separation from 
service, the veteran's left knee was reported as normal.  The 
veteran also indicated on a report of medical history in 
preparation for separation that he was in good health.  No 
recurrent knee pain or current medical problems were noted.  

In that regard, it is noted that the veteran's "PULHES" 
profile further indicates he had no problems with his left 
knee in service.  The "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service).  The "P" stands for 
"physical capacity or stamina;" the "U" indicates "upper 
extremities;" the "L" is indicative of the "lower 
extremities;" the "H" reflects the state of the "hearing and 
ear;" the "E" is indicative of the eyes; and the "S" stands 
for psychiatric condition).  See Odiorne v. Principi, 3 Vet. 
App. 456, 457 (1992).  The veteran's PULHES profile shows 
"1s" for the lower extremities both during his entrance 
examination and his examination prior to separation.  On one 
occasion in 1973, he was given a temporary two week "3" for 
his lower extremities due to symptomatic pes planus.  

Thus, as there is no medical evidence of left knee treatment 
or injury in service, other than the isolated transitory 
complaint in January 1973, and as the veteran's permanent 
profile for his lower extremities did not change, the 
veteran's left knee disability is not shown to be aggravated 
by service.  See 38 C.F.R. § 3.306(b).  

Further, the evidence also does not show an in-service 
incurrence of a left knee disability.  The weight of the 
probative evidence, including the competent medical opinion 
evidence, preponderates against the claim.  

It is unclear whether or not the veteran actually injured his 
left knee in service.  In January 1973, he complained of left 
knee pain, but made no mention of any injury to that knee.  
None of the lay statements submitted by the veteran indicate 
that anyone actually observed him sustain a left knee injury.  
Regardless, the opinion of the VA examiner in 2003 was well-
supported by facts in the record and clearly based on a 
review of the entire claims file.  The VA examiner made 
reference to specific points in the service medical records.  
Dr. Tenny did not make reference to the veteran's service 
medical records.  The post-service medical records do not 
show treatment for knee pain until 1996, 20 years after the 
veteran's separation from service.  For these reasons, the 
Board concludes that the VA doctor's opinion is more 
compelling than Dr. Tenny's as to any relationship between 
any current left knee disorder and service.  The VA doctor's 
opinion is more probative than Dr. Tenny's August 2003 
opinion because the VA opinion was based upon a review of the 
claims folder.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.)  Finally, 
the Board may adopt a particular medical expert's opinion for 
its reasons and bases where the expert has fairly considered 
the material evidence of record that appears to support a 
claimant's position.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Thus, the VA examiner's September 2003 opinion is in 
essence adopted.  It is accorded sufficient probative value 
to show that the preponderance of the evidence is against the 
claim.  With respect to the statement by S. Thwin, M.D. that 
the findings at the anterior cruciate ligament of the 
veteran's left knee could be secondary to prior injury, 
fibrosis, etc., Dr. Thwin did not specifically relate this to 
an in-service injury, as opposed to the veteran's pre-service 
problems with his left knee.

Although the veteran has indicated that his current left knee 
disorder is directly related to service, this is not a matter 
for an individual without medical expertise.  See Espiritu, 2 
Vet. App. at 492.  While the Board has considered the 
veteran's lay assertions, they do not outweigh the medical 
evidence of record, which does not show any aggravation of a 
preexisting left knee injury or in-service incurrence of a 
left knee disorder, nor any relation of any veteran's left 
knee disorder to service.  

Thus, the claim of service connection for a left knee 
disorder is denied.  In making 
this decision, the Board has considered the benefit-of-the-
doubt-doctrine, but it does not apply.  See Gilbert, 1 Vet. 
App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for a right knee disorder is denied.  

Service connection for a left knee disorder is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran has reported symptoms that raise potentially 
applicable new and old criteria for neurological and 
musculoskeletal ratings for the low back that have not been 
considered.  The criteria for evaluating disorders of the 
spine were amended on September 23, 2002, and again on 
September 26, 2003.  See 67 Fed. Reg. 54,345-54,349 (August 
22, 2002); 68 Fed. Reg. 51,454-51,458 (August 27, 2003).  In 
an October 2003 supplemental statement of the case, the RO 
discussed the new criteria as it relates to lumbosacral 
strain, Diagnostic Code 5237, but did not discuss the 
potentially relevant criteria pertaining to intervertebral 
disc syndrome, Diagnostic Code 5243.  Moreover, the RO did 
not provide the veteran with actual notice of the potential 
regulations.  Since this change occurred while the appeal was 
pending, the VA must consider the new law from the date that 
it was made effective.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003).  

Additionally, the veteran underwent VA examinations in 
January 2003 and September 2003 for his low back.  He has 
reported numbness radiating into his legs.  The record 
reflects that MRIs were conducted in 1997 and 1998.  While 
the VA MRI was negative, the MRI conducted for Parker H. 
Myer, M.D., at Methodist Hospital of Dallas, reflects lumbar 
degenerative disc disease.  There has been no further 
investigation of this possible aspect of the veteran's 
disability, despite recent complaints of symptom 
amplification and radiating numbness into the legs.  Only the 
negative MRI was considered by the VA examiner who conducted 
the September 2003 VA examination.  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In light of 
this fact, the Board finds that additional examination would 
be helpful in determining present level of disability.

That being said, the veteran is instructed that the "duty to 
assist" the veteran in the development of facts pertinent to 
his claim is not a "one-way street."  See Wood v. Derwinski, 
1 Vet. App. 190 (1991).  The veteran must be prepared to meet 
his obligations by cooperating with VA's efforts to acquire 
all medical evidence supporting a claim.  Olson v. Principi, 
3 Vet. App. 480 (1992).  The Board notes the observations on 
the September 2003 examination report, namely that the 
veteran demonstrated exaggerated actions and essentially 
refused to perform range of motion testing.  Obviously, 
further examination and evaluation is not indicated if the 
veteran does not plan to participate in the examination.  

The most recent VA treatment records are dated in 2002.  The 
veteran has clearly had additional treatment since the last 
reports and examination.  Although the RO sent the veteran a 
letter in December 2003 asking that he provide any additional 
evidence, VA must attempt to obtain records in VA's 
possession.  Inasmuch as the case is being returned to the RO 
for examinations, any updated VA treatment records should be 
obtained.  Moreover, the veteran indicated that he has been 
treated for some time by Dr. Boone for the back.  It is 
unclear whether all of Dr. Boone's records have been 
requested.  These should be sought on remand.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain VA treatment records for the 
veteran's service-connected low back 
disorder dated since November 2002.

2.  Obtain any previously unrequested 
treatment records from Dr. Boone.  

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, 
schedule the veteran for a VA examination 
of his lumbar spine.  The veteran is 
hereby notified that it is his 
responsibility to report for examination 
and to cooperate in the development of 
the claims, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2004).  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests, including x-rays and MRI if 
indicated, should be conducted.  A 
rationale for any opinion expressed 
should be provided.

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination, or any 
perceived lack of cooperation, should be 
directly addressed and discussed in the 
examination report.  

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected residuals 
of injury to the lumbar spine.  The 
examiner should specifically document 
whether there is any ankylosis of the 
spine.  The examiner should also identify 
any orthopedic and neurological findings 
related to the service-connected 
disability and fully describe the extent 
and severity of those symptoms.

The examiner should document the number 
of weeks, if any, during the past 12 
months, that the veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician."

Are there persistent symptoms compatible 
with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief?

The examiner should conduct range of 
motion testing of the lumbar spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the low 
back is used repeatedly.  All limitation 
of function must be identified.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

4.  Finally, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  The RO should document its 
consideration of the former and revised 
Diagnostic Codes for rating the spine, as 
discussed above.  If the decision with 
respect to the claims remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). The purposes of this REMAND 
are to obtain additional information and comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


